Case 1:20-cv-00229-HYJ-RSK ECF No. 13, PageID.57 Filed 04/27/20 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

HERITAGE GUITAR, INC.,                          Case No. 20-cv-229

        Plaintiff,                              Honorable Janet T. Neff

v.                                              Magistrate Judge Ray Kent

GIBSON BRANDS, INC.,

        Defendant.


                                    PROPOSED ORDER

        This matter is before the Court on Plaintiff’s Unopposed Motion to Seal [Dkt. 12] its

unredacted Complaint. The parties have reached an agreement on the modified redactions to the

Complaint. Accordingly, and for the reasons stated at the telephonic hearing held on April 21,

2020, it is ORDERED that Plaintiff’s Unopposed Motion to Seal its unredacted Complaint is

GRANTED.

        IT IS FURTHER ORDERED that the filing of Plaintiff’s updated redacted Complaint is

not considered an amended pleading for purposes of Federal Rule of Civil Procedure 15.

Defendant’s deadline for answering Plaintiff’s complaint remains May 18, 2020, or 60 days after

the Defendant waived service under Rule 4(d).

        SO ORDERED.

        Date: April __, 2020
              Grand Rapids, Michigan


                                                   ___________________________________
                                                   Ray Kent
                                                   United States Magistrate Judge




ActiveUS 179687647v.2
